Citation Nr: 0612514	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  94-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD before June 21, 2000, and to a rating in 
excess of 70 percent thereafter.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds to the liver and pancreas, 
with a history of subclinical hepatitis and abdominal 
adhesions, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of shell fragment wound abdominal scars, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and C. M.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a RO hearing in August 1993.  
This matter was previously before the Board and was remanded 
in April 2004.

The issues of increased ratings for service-connected PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that by way of correspondence dated in 
November 2005, the veteran, through his representative, 
appears to be raising claims of entitlement to service 
connection for arthritis and a heart condition.  These 
matters are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected shell fragment wounds of 
the abdomen resulted in injuries to the liver and pancreas; 
he has a history of secondary subclinical hepatitis and 
current abdominal adhesions manifested by pain, cramping, 
diarrhea, and nausea; there is no medical evidence of any 
other current gastrointestinal complications.

3.  The veteran's service-connected abdominal shell fragment 
wounds are also manifested by tender and painful scars.  

4.  The veteran's service-connected shrapnel fragment wounds 
to the abdomen necessitated a prolonged period of 
hospitalization for initial treatment, to include   
debridement of the wounds and treatment for a subsequent 
infection; the residuals of his abdominal wounds include 
weakness in the abdominal muscles; these and other findings 
are consistent with an overall moderately severe injury to 
Muscle Group XIX.

5.  The veteran's service-connected shrapnel fragment wounds 
to the abdomen did not result in more than a moderately 
severe injury to Muscle Group XIX.

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of shell fragment wound to the liver and pancreas 
with subclinical hepatitis and abdominal adhesions have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.114, 
Diagnostic Code 7301 (2001) (2005). 

2.  The criteria for a rating in excess of 10 percent for 
residual shrapnel fragment wound scars to the abdomen have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Codes 7803-7804 (2002) and 7801-7804 (2005).

3.  The criteria for a separate rating of 30 percent, but no 
higher, for residuals of shrapnel fragment injuries to Muscle 
Group XIX, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.73, Diagnostic Code 5319 (2005); Esteban v. Brown, 6 
Vet. App. 259, 262 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2003 and May 2004 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and explicitly directed the veteran to send any 
pertinent evidence he had in his possession.  The Board finds 
that these letters fulfill VA's duties to notify the veteran.  
The veteran has been notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.

In this case, the December 2003 and May 2004 VCAA letters 
sent to the veteran directed him to submit to the VA any 
other evidence or information that the pertained to his 
claim.  Thus, the appellant was fully notified of the need to 
give to VA any evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here (increased ratings 
for the veteran's shell fragment wounds of the abdomen), the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
increased ratings, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the claimed disabilities.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the veteran 
and his representative have alleged no prejudice as a result 
of this error.  The May 1993 statement of the case, the 
subsequent supplemental statements of the case, and the 
December 2003 letter to the veteran from the Board contains 
the criteria for all the possible schedular ratings up to 100 
percent under the former and the current criteria for rating 
scars, liver disabilities, digestive disorders and muscle 
group injuries.  Moreover, as the decision below grants an 
initial 30 percent rating for the veteran's abdominal muscle 
group injuries that is effective from the date of receipt of 
the original claim for service connection, and finds that the 
preponderance of the evidence is against an initial or staged 
rating in excess of 10 percent for residual scars and 50 
percent for residual liver and pancreas damage and abdominal 
adhesions, any questions as to the appropriate effective date 
or rating to be assigned are rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims, including obtaining medical records identified by 
the appellant.  The record includes service medical records, 
private medical records and VA medical records.  The veteran 
has been afforded multiple clinical and X-ray examinations, 
which were adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Facts

The veteran's service medical records show extensive 
hospitalization (almost three months) for treatment of 
shrapnel wounds to his abdomen, left calf and right axilla.  
The records indicate that his wounds were debrided and that 
he developed an infection in the form of a subphrenic abscess 
that was drained.

Relevant post-service medical records include a September 
1993 VA examination report which shows that the veteran 
reported several abdominal surgeries subsequent to his 
discharge from active duty service.  He complained of pain, 
discomfort, cramping and intestinal obstructions.  On 
physical examination, the veteran had some difficulty rising 
from the supine to the sitting position.  The veteran's 
abdomen was soft with some guarding and tenderness.  There 
were no palpable masses and his bowel sounds were normal.  
The examiner's relevant diagnoses were shrapnel fragment 
wounds to the abdomen with history of liver and pancreas 
damage and intermittent partial intestinal obstructions due 
to adhesions.

An April 1994 VA examination report shows that the veteran 
had a surgical scar noted over the midline of the anterior 
abdomen that was tender on palpation.  There was also a four 
inch surgical scar over the left para-abdominal midline area 
that was also tender on palpation.  There was a six-inch 
surgical scar with depression from lack of soft tissues over 
the left upper quadrant area of the abdomen and over the 
lateral chest wall.  This scar was also tender on palpation.  
The examiner noted that the scars revealed severe 
disfiguration and depression from loss of soft tissue.

An August 1999 VA examination report shows that the veteran 
reported occasional pain in the left abdomen where there were 
two transverse scars.  He stated that he feels like it pulls.  
He also reported that his scars were painful.  On physical 
examination, the examiner noted that the veteran's abdominal 
scars were tender to the touch.  The examiner stated that the 
three abdominal scars had residual sensory disturbance and 
tenderness.  There was no definite, significant soft tissue 
loss and functional impairment was mild.  

Upon a September 1999 VA examination, the clinician noted 
that the veteran reported sharp, colicky pain around the mid-
abdomen associated with episodes of nausea, vomiting, and 
diarrhea and had a history of intestinal adhesions.  On 
physical examination, the veteran's abdomen was soft and 
there was some mild epigastric tenderness to deep palpation.  
Bowel sounds were normal and the liver and spleen were not 
palpably enlarged.  Multiple laboratory and radiographic 
imagings were ordered for the veteran, but he declined most 
of the studies.  It was noted that recent laboratory studies 
included a complete blood count (CBC) and serum chemistries, 
to include liver function tests, BUN and creatinine, 
electrolytes and glucose testing, and all of these blood 
studies were within normal limits.  The examiner also noted 
that in recent past, hepatitis B and C tests had been 
negative.  There was no evidence of current or active viral 
hepatitis.  His liver function tests were normal and there 
was no evidence of any current liver malfunction.  An upper 
GI, small bowel follow through, and CT scan were requested, 
but the veteran declined to have them done.  The relevant 
diagnoses were status post shrapnel wounds to the liver and 
pancreas, no evidence of residual hepatitis, and no evidence 
of pancreatic exocrine or endocrine insufficiency.

A June 2000 VA examination report revealed that the examiner 
noted that the veteran's abdominal scars were tender and 
disfiguring.  The examiner noted in his diagnoses that the 
veteran had no evidence of residual hepatitis or 
pancreatitis.

A June 2004 VA examination report shows that the veteran 
reported episodes of abdominal pain about once a week.  He 
also reported alternating constipation and diarrhea.  On 
examination, the examiner noted an irregular, raised, tender 
and disfiguring scar on the veteran's abdomen.  The examiner 
also noted a scar on the left upper quadrant of the abdomen 
that was deep, tender, disfiguring and adherent to the 
underlying skin.  The entire abdomen was tender to light 
palpation.  On examination, there were no signs of chronic 
liver disease.  Further testing was recommended and the 
veteran again verbalized his refusal of the testing, stating 
that he had the testing done previously and wanted no more 
done.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of shell fragment 
wounds to the abdomen warrants higher disability ratings.  
Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes at this point that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  However, in 
the case at hand, the medical evidence of record shows that 
the veteran's shrapnel wounds are complex and extensive.  The 
Board finds that the veteran's service-connected shell 
fragment wounds to the abdomen are manifested by several 
distinct components.  First, he clearly has gastrointestinal 
symptoms from shell fragment wounds to the liver and 
pancreas.  Second, the veteran has abdominal scars.  Third, 
the Board finds that the veteran has abdominal muscle damage 
(Muscle Group XIX).  Each component is discussed separately 
below.

Digestive Disability

The veteran's digestive complaints resulting from his 
shrapnel wound to the abdomen are currently rated under the 
provisions of Diagnostic Code 7301 for adhesions of the 
peritoneum.  The veteran is currently rated at the 50 percent 
disability rate under this Diagnostic Code, which is the 
highest rating available under this Diagnostic Code.  
38 C.F.R. § 4.71, 4.114, Diagnostic Code 7301.

38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised, effective July 2, 
2001.  Diagnostic Code 7313 was removed and Diagnostic Codes 
7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, Diagnostic Code 7345 was the appropriate 
rating Code for infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7- 
03.  Now, the revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See also 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000.

Under the former criteria, a 60 percent evaluation required 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating under this code was 
warranted when the hepatitis was productive of marked liver 
damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.  

The Board finds that the medical evidence of record dated in 
recent years shows that the veteran has normal liver function 
with no evidence of cirrhosis or any form of active 
hepatitis.  Therefore, the Board does not find that the 
veteran's disability would warrant a rating in excess of 50 
percent under the former rating criteria for liver 
disabilities.

As for other potentially applicable current digestive system 
diagnostic codes that could provide a rating in excess of 50 
percent for the veteran's abdominal symptoms, the Board finds 
no medical evidence of secondary liver and pancreas 
complications, or any other gastrointestinal problems 
attributable to shell fragment wounds, that would support a 
rating in excess of 50 percent or a separate compensable 
rating.  See 38 C.F.R. § 4.73, Diagnostic Codes 7330-7354.

Scars

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Red. 49590-49599 (July 31, 2002).  As 
noted above, the revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114; VAOPGCPREC. 3-2000); VAOPGCPREC 7- 03;  
Kuzma, upra. 

The Board notes that the veteran was not provided with all of 
the criteria applicable for rating scars, to include all of 
the current criteria.  However, the RO rated the veteran's 
scars as part of an injury to Muscle Group XIX.  Moreover, 
with respect to Diagnostic Code 7804, which is applicable 
here, the revisions were not substantive.  Prior to August 
30, 2002, a 10 percent rating was awarded for superficial 
scars that were tender and painful on objective 
demonstration.  As of August 30, 2002, a 10 percent rating 
can be awarded for superficial scars that were painful on 
examination, with a superficial scar defined as one not 
associated with underlying soft tissue damage.  As explained 
below, the veteran's current 10 percent rating is the maximum 
evaluation allowed for his abdominal scars located in the 
same anatomical area, particularly here as the instant 
decision finds that the veteran is entitled to a separate 30 
percent rating for his underlying muscle damage see below).

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the 
former criteria, a 10 percent evaluation was warranted under 
DC 7803 for superficial scars that were poorly nourished with 
repeated ulceration and a 10 percent rating was awarded under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent rating was the highest 
rating available under these codes.  All other scars were 
rated under DC 7805 based on the limitation of the part 
affected.

Under the amended regulations, DC 7801 provides that scars 
other than on the head, face, or neck, that are deep or that 
cause limited motion will be rated 10 percent disabling if 
the area exceeds 39 sq. cm.  A 20 percent rating is not 
warranted unless the scar area exceeds 77 sq. cm.  DC 7802 
pertains to scars, other than on the head, face, or neck, 
that are superficial and that do not cause limited motion.  
Specifically, under DC 7802, a 10 percent rating is warranted 
for an area or areas of 144 square inches (929 sq. cm.) or 
greater.  This is the highest rating available under this 
code.  Unstable superficial scars will be rated as 10 percent 
disabling under DC 7803, and 10 percent is the highest rating 
available under this Diagnostic Code.  With regard to 
Diagnostic Code (DC) 7804, the revisions were not 
substantive.  As of August 30, 2002, a 10 percent rating can 
be awarded for superficial scars that were painful on 
examination, with a superficial scar defined as one not 
associated with underlying soft tissue damage.  Once again, a 
10 percent rating is the highest rating available under this 
Diagnostic Code.

The veteran's service-connected residuals of shell fragment 
wound scars to the abdominal wall are currently rated as 10 
percent disabling by the RO under the provisions of 38 C.F.R. 
§  4.73, Diagnostic Code 5319 (2005).  As explained in more 
detail below, the Board finds that the veteran's abdominal 
scars and muscle damage should be rated separately; the 
veteran's tender abdominal scars should be rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002) and 
Diagnostic Codes 7801-7804 (2005), whereas the abdominal 
muscle damage should be evaluated under Diagnostic Code 5319.  

The medical evidence of record shows that the veteran has 
three abdominal shell fragment wound scars and that they have 
been consistently tender on examination.  As noted above, the 
former rating criteria for DCs 7803, 7804 and 7805 did not 
provide for a rating in excess of 10 percent.  Former DC 7805 
did provide for a rating in excess of 10 percent for scars 
that caused limitation of motion; however, as the medical 
evidence in this case does not demonstrate any limitation of 
motion based on the veteran's scars, the Board does not find 
that the veteran's scars would warrant a rating in excess of 
10 percent under the former rating criteria for DC 7805.  The 
scars are in the same anatomical region (abdomen) and, given 
their location, they do not affect limb or joint motion.   

As for the current rating criteria for scars, the amended DCs 
7802, 7803 and 7804 do not provide for ratings in excess of 
10 percent and DC 7801 only provides for a rating in excess 
of 10 percent if the scar area exceeds 77 sq. cm.  As the 
medical evidence of record clearly does not demonstrate that 
the veteran's scars exceed or approach an area of 77 sq. cm., 
there is no basis for awarding a disability rating in excess 
of 10 percent under the amended version of DC 7801.  

In sum, there is no basis for awarding a rating in excess of 
10 percent for the veteran's abdominal scars under either the 
old or new version of the rating criteria for scars.  The 
scars are in the same anatomical area so a separate 
compensable rating is not warranted.  It is also pertinent to 
note that the instant Board decision grants a separate 30 
percent rating for underlying abdominal muscle damage.  Under 
these circumstances, a rating in excess of 10 percent for the 
abdominal wall scars is not warranted under the old or new 
criteria. 

Muscle Injury

During the pendency of this appeal, regulatory changes also 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including, effective July 3, 1997, the rating 
criteria for evaluating muscle injuries. See 62 Fed. Reg. 
30235 through 30240 (June 3, 1997).  However, the amended 
regulations did not result in any substantive changes. 
Essentially, the old and new regulations for evaluating 
muscle disorders are identical.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (1996); 38 C.F.R. § 4.73, Diagnostic 
Code 5319 (2005).  The provision describing the severity of 
muscle disability (i.e., slight, moderate, moderately severe, 
and severe) also remained essentially unchanged in the new 
regulations.  See 38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 
(2005).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, as noted 
above, care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  This would constitute "pyramiding."  See 38 C.F.R. § 
4.14 (2005).  Where, however, separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2005).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14. 

Diagnostic Code 5319 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2005).  Under the criteria:

(1) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(3) Severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2005).

The veteran's service medical records document a significant 
period of hospitalization for initial treatment of his 
abdominal wounds with debridement of the wounds and treatment 
for an infection.  The  post-service medical records show 
some muscle weakness in the abdominal region (as evidenced by 
the veteran's difficulty in moving from the supine to sitting 
position during the September 1993 VA examination), soft 
tissue loss (as documented by several of the VA examination 
reports), along with the separately rated adherent abdominal 
scars.  The Board finds that the relevant symptoms and signs 
demonstrate a moderately severe abdominal muscle injury.  As 
such, a separate 30 percent disability rating for residuals 
of shell fragment wounds to the abdominal wall with 
moderately severe injury to Muscle Group XIX is warranted 
under Diagnostic Code 5319.  

The medical record does not show most of the signs and 
symptoms of a severe muscle injury such as through and 
through or deep penetrating wound due to high-velocity 
missile, shattering bone fracture or open comminuted 
fracture, prolonged infection, sloughing of soft parts, 
intermuscular binding and scarring, ragged, depressed and 
adherent scars, loss of deep fascia or muscle substance, soft 
flabby muscles in wound area, muscles that swell and harden 
abnormally in contraction, x-ray evidence of minute multiple 
scattered foreign bodies, adhesion of scar to one of the 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Thus, a 50 percent rating is not 
warranted under Diagnostic Code 5319.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
which relates to functional loss due to pain.  The 
preponderance of the evidence is against a finding of pain 
resulting in increased functional impairment to a degree to 
support a rating in excess of 30 percent.  

Finally, with respect to industrial impairment, the Board 
notes that the veteran is in receipt of a total (100 percent) 
compensation rating based upon individual unemployability.  


ORDER

Entitlement to a rating in excess of 50 percent for residuals 
of shell fragment wounds to the liver and pancreas, with a 
history of subclinical hepatitis and abdominal adhesions, is 
not warranted.  

Entitlement to a rating in excess of 10 percent for residual 
shell fragment wound abdominal scars is not warranted.  

Entitlement to a separate 30 percent disability rating for 
residuals of shrapnel fragment wounds to Muscle Group XIX is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.
REMAND

By way of correspondence dated in November 2005, the veteran, 
indicated that his PTSD had increased in severity since his 
last VA examination in June 2004.  The correspondence also 
appears to be requesting a new VA examination to assess the 
current extent and severity of his service-connected PTSD.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the increased 
rating claim that remains on appeal.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if increased ratings 
are awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for higher initial ratings for PTSD, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should make arrangements for 
the veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims file 
should be made available to the examiner 
for his or her review.  The psychiatrist 
should report all relevant examination 
findings and assign a GAF score.  Any 
tests that are deemed necessary should be 
conducted. 

3.  After any other indicated 
development, the RO should then review 
the expanded record and readjudicate the 
claim for a rating in excess of 50 
percent for PTSD before June 21, 2000, 
and in excess of 70 percent thereafter.  
The AMC/RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


